[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE FROM JURY DOCKET
The plaintiff has moved to strike the case from the jury docket on the grounds that a right to a jury trial has been waived by the defendant based upon the documents upon which suit has been brought. The court believes that a factual hearing is necessary to respect the issue of whether there has been a voluntary waiver. Accordingly the court will set down the matter for an evidentiary hearing with respect to such issue.
RUSH, J. CT Page 2648